Case: 17-10677      Document: 00514306380         Page: 1    Date Filed: 01/12/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT

                                                                         United States Court of Appeals

                                    No. 17-10677
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                        January 12, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

KELLY TURNER,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 6:16-CR-33-1


Before DAVIS, CLEMENT, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Kelly Turner has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th
Cir. 2011).     Turner has filed a response.           The record is not sufficiently
developed to allow us to make a fair evaluation of Turner’s claim of ineffective
assistance of counsel; we therefore decline to consider the claim without


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10677    Document: 00514306380    Page: 2   Date Filed: 01/12/2018


                                No. 17-10677

prejudice to collateral review. See United States v. Isgar, 739 F.3d 829, 841
(5th Cir. 2014).
      We have reviewed counsel’s brief and the relevant portions of the record
reflected therein, as well as Turner’s response. We concur with counsel’s
assessment that the appeal presents no nonfrivolous issue for appellate review.
Accordingly, Turner’s request for appointment of substitute counsel is
DENIED, the motion for leave to withdraw is GRANTED, counsel is excused
from further responsibilities herein, and the APPEAL IS DISMISSED. See
5TH CIR. R. 42.2.




                                      2